DETAILED ACTION
This is a first office action in response to application no. 17/252,843 filed on December 16, 2020 in which claims 1-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel et al. (US Patent Application Publication no. 2019/0261007) in view of Demercin et al. (US Patent Application Publication no. 2007/0153916).

Based on the network statistics, the base station 105 can determine or predict certain wireless parameters, such as a noise level, throughput, or a utilization of the wireless channels during a specified period, and can instruct the camera 110 accordingly to choose a specified wireless channel for transmitting the encoded video stream 130 in the specified period”)).
	It is noted that although Emmanuel increases or decreases the channel throughput based on prediction (See Emmanuel [0006], [0039]), it is silent about encoding a plurality of bitstreams including a first bitstream and a second bitstream if the prediction indicates an increase or decrease in channel throughput and encoding a single bitstream if the prediction indicates a stable channel throughput, and select a bitstream of the one or more bitstreams for a current frame.
	However, Demercin teaches a video processing including encoding a plurality of bitstreams including a first bitstream and a second bitstream if the prediction indicates an increase or decrease in channel throughput and encoding a single bitstream if the prediction indicates a stable channel throughput, and select a bitstream of the one or more bitstreams for a current frame (See Demercin [0096], [0110], [0171] and [0178]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Emmanuel’s video processing to incorporate the teachings of Demercin to encode a plurality of bitstreams including a first bitstream and a second bitstream if the prediction indicates an increase or decrease in channel throughput and 

As per claim 20, Emmanuel discloses a non-transitory computer-readable storage medium (See Emmanuel [0077]) having stored thereon data representing sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations (See Emmanuel Fig. 5, processor 505,  [0007] and [0010]) comprising: generating a prediction of channel throughput for a network channel (See Emmanuel [0041]); encoding one or more bitstreams based on the prediction ((See Emmanuel [0041] “Based on the network statistics, the base station 105 can determine or predict certain wireless parameters, such as a noise level, throughput, or a utilization of the wireless channels during a specified period, and can instruct the camera 110 accordingly to choose a specified wireless channel for transmitting the encoded video stream 130 in the specified period”)).
It is noted that although Emmanuel increases or decreases the channel throughput based on prediction (See Emmanuel [0006], [0039]), it is silent about encoding a plurality of bitstreams including a first bitstream and a second bitstream if the prediction indicates an increase or decrease in channel throughput and encoding a single bitstream if the prediction indicates a stable channel throughput, and select a bitstream of the one or more bitstreams for a current frame.
	However, Demercin teaches a video processing including encoding a plurality of bitstreams including a first bitstream and a second bitstream if the prediction indicates an increase or decrease in channel throughput and encoding a single bitstream if the prediction indicates a stable channel throughput, and select a bitstream of the one or more bitstreams for a current frame (See Demercin [0096], [0110], [0171] and [0178]).
.

Claims 2-3, 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel et al. (US Patent Application Publication no. 2019/0261007) in view of Demercin et al. (US Patent Application Publication no. 2007/0153916) as applied to claims 1, 10 and 20 above, and further in view of Sahu et al. (US Patent Application Publication no. 2015/0071061).

Regarding claims 2-3, 11-12 and 21-22, most of the limitations of these claims have been noted in the above rejection of claims 1, 10 and 20.
	It is noted that the combination of Emmanuel and Demercin is silent about generating target frame size based on prediction with first and second target frame size.
	However, Sahu teaches teaches a video processing including generating target frame size based on prediction with first and second target frame size (See Sahu [0071] “by predicting the next state data, the data transmitting device may omit the queue size calculation and calculations for determining the waiting time control algorithm and optimal frame size.” … “Like this, according to a protocol based on a dynamic decision which reflects the network channel condition in real time, computational costs may increase. By this, the throughput of the entire system may rather decrease. To address this problem, the next state data traffic may be predicted in operation S335 to increase the throughput and reduce the transmission delay”).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the video processing of the combination of Emmanuel and Demercin to incorporate Sahu’s step of generating target frame size based on prediction with first and second target frame size.  The motivation for performing such a modification in the combination of Emmanuel and Demercin is to omit the queue size calculation and to determine the potential pattern of the traffic and to predict the state data from the determined potential pattern.

6.	Claims 4, 13, 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel et al. (US Patent Application Publication no. 2019/0261007) in view of Demercin et al. (US Patent Application Publication no. 2007/0153916) and Sahu et al. (US Patent Application Publication no. 2015/0071061) as applied to claims 3, 12 and 22 above, and further in view of Jeon et al. (US Patent Application Publication no. 2013/0044183).

Regarding claims 4-5, 13-14, and 23, most of the limitation of these claims have been noted in the above rejection of claims 3, 12 and 22.
	It is noted that the combination of Emmanuel, Demercin and Sahu is silent about generating a first quantization parameter based on the first target frame size and a second quantization parameter based on the second target frame size for a prediction indicating an increase or decrease in channel throughput, and the video processing mechanism to generate a single quantization parameter based on the single target frame size for a prediction indicating a stable channel throughput.

	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Emmanuel, Demercin and Sahu to incorporate the teachings of Jeon to generate a first quantization parameter based on the first target frame size and a second quantization parameter based on the second target frame size for a prediction indicating an increase or decrease in channel throughput, and the video processing mechanism to generate a single quantization parameter based on the single target frame size for a prediction indicating a stable channel throughput.  The motivation for performing such a modification in the proposed combination is to provide distributed video using variable prediction thereby enhancing coding efficiency.

As per claims 18-19, the combination of Emmanuel, Demercin, Sahu and Jeon further teaches increase/decrease in channel throughput, further comprising increasing/skipping or decreasing  a video resolution upon determining that the second quantization parameter is less than a first threshold or greater than a second threshold (See Demercin [0081]).

7.	Claims 7-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhu (US Patent Application Publication no. 2019/0342551) teaches rate control.
Zhang et al. (US Patent Application Publication no. 2016/0173875) teaches rate control for parallel video encoding.
Agarwal et al. (US Patent Application Publication no. 2012/0307886) teaches adaptive video encoding based on predicted wireless channel conditions.
Demircin et al. (US Patent Application Publication no. 2006/0095943) teaches packet scheduling for video transmission with sender queue control.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424